DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 9/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,399.109 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
conducting element(s) in claims 58, 64, 70, and 71, which includes a conducting pin.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 52-57, 60-63, and 65-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ivri (US 6,205,999) in view of Litherland (US 6,978,941).
Regarding claim 52, Ivri discloses an aerosol generator comprising: 
	a vibratable member (40) having apertures therein (Column 9, lines 11-13) extending from an upstream surface (48) to a downstream surface (50) of the vibratable member, wherein the vibratable member (40) is configured to receive liquid at the upstream surface (48) and generate droplets of aerosolized liquid at the downstream surface (50) (Column 9, lines 8-13); 
	a piezo element (26); 
a support washer (44) defining a central through hole (46), the vibratable member (40) being mounted to the upstream surface (48) of the support washer (44) (Figure 3);

However, Ivri is unclear whether the seal element contacts the support washer between the vibratable member and the piezo element.
Ivri discloses a seal element (56) contacting the support washer (44) between the vibratable member (40) and piezo element (26) (Figure 3, The seal element contacts the downstream surface of the support washer on a point radially between the vibratable member and the piezo element).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ivri to feature the first seal element (Examiner’s Annotated Figure 1) contacting the upstream surface (48) of the support washer (44) between the vibratable member (40) and the piezo element (26), as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, including sealing of the supply path for supply of fluid in a system where supply of fluid is not predicated in the radial location of the sealing element. 
	Ivri further fails to disclose the piezo element being mounted to the upstream surface of the support washer.
	Litherland discloses a generator that includes a piezo element (120) (Column 2, line 45) and a vibratable member (114) mounted to a upstream surface of a support washer (112) (Figure 10) (As depicted in Figure 3, The upstream surface is the side opposite the protruding side of the vibratable member, as the droplets are supplied to the mouthpiece 34 from the upstream side to the downstream side of the vibratable member).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Ivri with the disclosures of Litherland, placing the piezo element (26) 

    PNG
    media_image1.png
    619
    856
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 53, Ivri in view of Litherland discloses the aerosol generator of claim 52, wherein a diameter of a radially outer surface of the vibratable member (40) is smaller than a diameter of a radially inner surface of the piezo element (26) (Figure 3).
Regarding claim 54, Ivri in view of Litherland discloses the aerosol generator of claim 52, further including a second seal element (56) contacting a downstream surface 
Regarding claim 55, Ivri in view of Litherland discloses the aerosol generator of claim 52, wherein the support washer (44) is radially larger than the piezo element (26) (Figure 3).
Regarding claim 56, Ivri in view of Litherland discloses the aerosol generator of claim 52, wherein a majority of the vibratable member (40) spans the central through hole (46) (Figure 3).
Regarding claim 57, Ivri in view of Litherland discloses the aerosol generator of claim 52, wherein the vibratable member (40) is dome-shaped (Figure 3).
Regarding claim 60, Ivri discloses an aerosol generator comprising: 
	a dome-shaped vibratable member (40) (Figure 3) having apertures therein (Column 9, lines 11-13) extending from an upstream surface (48) to a downstream surface (50) of the vibratable member, wherein the vibratable member (40) is configured to receive liquid at the upstream surface (48) and generate droplets of aerosolized liquid at the downstream surface (50) (Column 9, lines 8-13); 
	a piezo element (26); 
	a support washer (44) (Examiner interprets element 44 as a washer, as it has a shape similar to a cone washer) defining a central through hole (46), the vibratable member (40) being mounted to the upstream surface (48) of the support washer (44) (Figure 3);
a first seal element (Examiner’s Annotated Figure 1) contacting the upstream surface (48) of the support washer (44);
and a second seal element (56) contacting a downstream surface of the support washer (44) (Figure 3), the downstream surface being opposite the upstream surface (Figure 3).

Ivri discloses the seal element (56) contacting the support washer (44) between the vibratable member (40) and piezo element (26) (Figure 3, The seal element contacts the downstream surface of the support washer on a point radially between the vibratable member and the piezo element).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ivri to feature the first seal element (Examiner’s Annotated Figure 1) contacting the upstream surface (48) of the support washer (44) between the vibratable member (40) and the piezo element (26), as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, including sealing of the supply path for supply of fluid in a system where supply of fluid is not predicated in the radial location of the sealing element. 
	Ivri further fails to disclose the piezo element being mounted to the upstream surface of the support washer.
	Litherland discloses a generator that includes a piezo element (120) (Column 2, line 45) and a vibratable member (114) mounted to a upstream surface of a support washer (112) (Figure 10) (As depicted in Figure 3, The upstream surface is the side opposite the protruding side of the vibratable member, as the droplets are supplied to the mouthpiece 34 from the upstream side to the downstream side of the vibratable member).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Ivri with the disclosures of Litherland, placing the piezo element (26) of Ivri on the upstream surface of the support washer (44) (Litherland, Figure 10), as the configurations were known in the art at the time of invention, and the modification would 
Regarding claim 61, Ivri in view of Litherland discloses the aerosol generator of claim 60, wherein a diameter of a radially outer surface of the vibratable member (40) is smaller than a diameter of a radially inner surface of the piezo element (26) (Figure 3).
Regarding claim 62, Ivri in view of Litherland discloses the aerosol generator of claim 60, wherein the support washer (44) is radially larger than the piezo element (26) (Figure 3).
Regarding claim 63, Ivri in view of Litherland discloses the aerosol generator of claim 60, wherein a majority of the vibratable member (40) spans the central through hole (46) (Figure 3).
Regarding claim 65, Ivri discloses an aerosol generator comprising: 
	a vibratable member (40) (Figure 3) having apertures therein (Column 9, lines 11-13) extending from an upstream surface (48) to a downstream surface (50) of the vibratable member (40), wherein the vibratable member (40) is configured to receive a liquid at the upstream surface (48) and generate droplets of aerosolized liquid at the downstream surface (50) (Column 9 ,lines 8-13); 
	a piezo element (26); 
a support washer (44) (Examiner interprets element 44 as a washer, as it has a shape similar to a cone washer) defining a central through hole (46), the vibratable member (40) being mounted to the upstream surface (48) of the support washer (44) (Figure 3);
a first seal element (Examiner’s Annotated Figure 1) contacting the upstream surface (48) of the support washer (44);

However, Ivri fails to disclose the piezo element being mounted to the upstream surface of the support washer.
	Litherland discloses a generator that includes a piezo element (120) (Column 2, line 45) and a vibratable member (114) mounted to a upstream surface of a support washer (112) (Figure 10) (As depicted in Figure 3, The upstream surface is the side opposite the protruding side of the vibratable member, as the droplets are supplied to the mouthpiece 34 from the upstream side to the downstream side of the vibratable member).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Ivri with the disclosures of Litherland, placing the piezo element (26) of Ivri on the upstream surface of the support washer (44) (Litherland, Figure 10), as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically discharge of droplets in a system where operation is not dependent upon whether the piezo element is on the upstream or downstream surface of the support element.    
Regarding claim 66, Ivri in view of Litherland discloses the aerosol generator of claim 65, wherein a diameter of a radially outer surface of the vibratable member (40) is smaller than a diameter of a radially inner surface of the piezo element (26) (Figure 3).
Regarding claim 67, Ivri in view of Litherland discloses the aerosol generator of claim 65, wherein the support washer (44) is radially larger than the piezo element (26) (Figure 3).
Regarding claim 68, Ivri in view of Litherland discloses the aerosol generator of claim 65, wherein the second seal element (56) is an o-ring (Column 10, line 15, Element 56 is an elastic ring; The element is shaped like an “o”).
Regarding claim 69, Ivri in view of Borgschulte discloses the aerosol generator of claim 65, wherein the vibratable member (40) is dome-shaped (Figure 3).
Claims 52, 58-60, 62, 64-65, and 70-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haveri (US 6,539,937) in view of Ivri (US 6,205,999) and Borgschulte (US 2008/0308096).
Regarding claim 52, Haveri discloses an aerosol generator comprising: 
a vibratable member (27) having apertures (28) therein (Figure 2a) extending from an upstream surface (111) to a downstream surface (110) of the vibratable member (27) (Figure 2a), wherein the vibratable member is configured to receive a liquid at the upstream surface and generate droplets of aerosolized liquid at the downstream surface (Column 7, lines 3-14); 
		a piezo element (29); 
		a support washer (25) defining a central through hole (26), the piezo element 	(29) being mounted to an upstream surface of the support washer (25) (Figure 2a);
		a first seal element (35) contacting the upstream surface of the support washer (Column 6, lines 4-5).
	However, Haveri fails to disclose the vibratable member being mounted to the first surface of the support washer or the first seal element contacting the first surface of the support washer between the vibratable member and the piezo element.
Ivri discloses a seal element (56) contacting the support washer (44) between a vibratable member (40) and piezo element (26) (Figure 3, The seal element contacts the downstream surface of the support washer on a point radially between the vibratable member and the piezo element).

	Borgschulte discloses a generator that includes a vibratable member (33) mounted to a first surface (supply side surface) of a support washer (31) (Figure 3b), as an alternative to the vibratable member (33) being mounted to the second side (discharge side) of the support washer (31) (Figure 3b) (Paragraph 27).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Haveri in view of Ivri with the disclosures of Borgschulte, replacing the vibratable member of Haveri with a vibratable member (Borgschulte, 33) mounted to the first surface (supply side surface) of the support washer (Haveri, 25), in order to provide for a desired oscillating characteristic of the oscillating structure of the device, as disclosed by Borgschulte (Paragraph 27, lines 6-10).  
Regarding claim 58, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 52, further including a pair of conducting elements (38, 39) electrically coupled to the piezo element (29) (Column 6, lines 58-61).
Regarding claim 59, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 58, wherein a first conducting element (38) of the pair of conducting elements (38, 39) is electrically coupled with a first surface of the piezo element (supply surface) and a second conducting element (39) of the pair of conducting elements is coupled with a second surface (discharge surface) of the piezo element (29) (Column 6, 
Regarding claim 60, Haveri discloses an aerosol generator comprising: 
a dome shaped vibratable member (27) having apertures (28) therein (Figure 2a) extending from an upstream surface (111) to a downstream surface (110) of the dome-shaped vibratable member (27) (Figure 2a), wherein the dome-shaped vibratable member is configured to receive a liquid at the upstream surface and generate droplets of aerosolized liquid at the downstream surface (Column 7, lines 3-14); 
		a piezo element (29); 
		a support washer (25) defining a central through hole (26), the piezo element 	(29) being mounted to an upstream surface of the support washer (25) (Figure 2a);
a first seal element (35) contacting the upstream surface of the support washer (Column 6, lines 4-5)
a second seal element (24) contacting a downstream surface of the support (Column 6, lines 4-5), the downstream surface being opposite the upstream surface (Figure 2a).
	However, Haveri fails to disclose the vibratable member being mounted to the first surface of the support washer or the first seal element contacting the first surface of the support washer between the vibratable member and the piezo element.
Ivri discloses a seal element (56) contacting the support washer (44) between a vibratable member (40) and piezo element (26) (Figure 3, The seal element contacts the 
	It would have been obvious to one having ordinary skill in the invention to modify Haveri with the disclosures of Ivri, providing the first seal element to contact the upstream surface of the support washer (Haveri, 25) (Ivri, Figure 3) between the vibratable member (Haveri, 27) and the piezo element (Haveri, 29), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including supply of fluid to the member for discharge, in a system where operation is not predicated upon the radial positioning of the first seal element.
	Borgschulte discloses a generator that includes a vibratable member (33) mounted to a first surface (supply side surface) of a support washer (31) (Figure 3b), as an alternative to the vibratable member (33) being mounted to the second side (discharge side) of the support washer (31) (Figure 3b) (Paragraph 27).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Haveri in view of Ivri with the disclosures of Borgschulte, replacing the vibratable member of Haveri with a vibratable member (Borgschulte, 33) mounted to the first surface (supply side surface) of the support washer (Haveri, 25), in order to provide for a desired oscillating characteristic of the oscillating structure of the device, as disclosed by Borgschulte (Paragraph 27, lines 6-10).
Regarding claim 62, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 60, wherein the support washer (25) is radially larger than the piezo element (29) (Figure 2a).
Regarding claim 64, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 60, further including at least one conducting element (38, 39) electrically coupled to the piezo element (29) (Column 6, lines 58-61).
Regarding claim 65, Haveri discloses an aerosol generator comprising: 
a vibratable member (27) having apertures (28) therein (Figure 2a) extending from an upstream surface (111) to a downstream surface (110) of the vibratable member (27) (Figure 2a), wherein the vibratable member is configured to receive a liquid at the upstream surface and generate droplets of aerosolized liquid at the downstream surface (Column 7, lines 3-14); 
		a piezo element (29); 
		a support washer (25) defining a central through hole (26), the piezo element 	(29) being mounted to an upstream surface of the support washer (25) (Figure 2a);
a first seal element (35) contacting the upstream surface of the support washer (Column 6, lines 4-5)
a second seal element (24) contacting a downstream surface of the support washer (Column 6, lines 4-5), the downstream surface being opposite the upstream surface (Figure 2a), wherein the first seal element .
	However, Haveri fails to disclose the vibratable member being mounted to the first surface of the support washer or the first seal element contacting the first surface of the support washer between the vibratable member and the piezo element.
Ivri discloses a seal element (56) contacting the support washer (44) between a vibratable member (40) and piezo element (26) (Figure 3, The seal element contacts the downstream surface of the support washer on a point radially between the vibratable member and the piezo element).
	It would have been obvious to one having ordinary skill in the invention to modify Haveri with the disclosures of Ivri, providing the first seal element to contact the upstream surface of the support washer (Haveri, 25) (Ivri, Figure 3) between the vibratable member (Haveri, 27) and the piezo element (Haveri, 29), as the configurations were known in the art before the effective filing date of the claimed invention, and the 
Borgschulte discloses a generator that includes a vibratable member (33) mounted to a first surface (supply side surface) of a support washer (31) (Figure 3b), as an alternative to the vibratable member (33) being mounted to the second side (discharge side) of the support washer (31) (Figure 3b) (Paragraph 27).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Haveri in view of Ivri with the disclosures of Borgschulte, replacing the vibratable member of Haveri with a vibratable member (Borgschulte, 33) mounted to the first surface (supply side surface) of the support washer (Haveri, 25), in order to provide for a desired oscillating characteristic of the oscillating structure of the device, as disclosed by Borgschulte (Paragraph 27, lines 6-10).
	Haveri also fails to disclose the first seal element including a radially inner diameter smaller than a radially inner diameter of the second seal element.	
Ivri discloses a nebulizer that includes a first seal element (Examiner’s Annotated Figure 1) contacting a first surface (supply side surface) of a support element (44), wherein the first seal element (Examiner’s Annotated Figure 1) includes a radially inner diameter smaller than a radially inner diameter of a second seal element (56) (Figure 3).
	It would have been obvious to one having ordinary skill in the invention to modify Haveri with the disclosures of Ivri, providing the first seal element to include a radially inner diameter smaller than a radially inner diameter of the second seal element, as the configurations were known in the art before  the effective filing date of the claimed invention, and the modification would have yielded predictable results, particularly sealing of a discharge path in a system where operation is not predicated upon the radial position of seal members.  
Regarding claim 70, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 65, further including a pair of conducting elements (38, 39) electrically coupled to the piezo element (29) (Column 6, lines 58-61).
Regarding claim 71, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 70, wherein a first conducting element (38) of the pair of conducting elements (38, 39) is electrically coupled with a first surface of the piezo element (supply surface) and a second conducting element (39) of the pair of conducting elements is coupled with a second surface (discharge surface) of the piezo element (29) (Column 6, lines 58-61; The structure provides for the first conducting element to be electrically coupled with the supply surface, through its direct contact with the top surface of the piezo element; The second conducting element is electrically coupled with the second surface of the piezo element, through its contact with the conductive support plate; Voltage is supplied from the conducting element to the conductive plate, to the second surface of the piezo element). 
Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. 
As to Applicant’s positions regarding the first seal member, Examiner has interpreted the element Annotated in Examiner’s figure 1 as the first seal member. In light of the modified interpretation of the prior art, Applicant’s arguments with respect to claim(s) 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752